Exhibit 10.1


altisourcelogo.jpg [altisourcelogo.jpg]




DIRECTOR RESTRICTED SHARE AWARD AGREEMENT


THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is made in the City of
Luxembourg, the Grand Duchy of Luxembourg, as of the 18th day of August, 2016,
by and between Altisource Portfolio Solutions S.A., a Luxembourg public limited
liability company (société anonyme), (the “Company”), and [ ], a Director of the
Company (the “Director”).


WHEREAS, the Board of Directors of the Company (the “Board”) recommended and the
shareholders of the Company adopted that certain Altisource Portfolio Solutions
S.A. 2009 Equity Incentive Plan (the “Plan”); and


WHEREAS, the shareholders have approved a one-time grant of 500 restricted
shares of common stock, par value $1.00 per share, to each new non-management
Director on the date of his or her initial election to the Board of Directors.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, and intending to be legally bound
hereby, the parties hereto have agreed, and do hereby agree, as follows:


1.     GRANT OF RESTRICTED SHARES


The Company hereby grants to the Director, pursuant to and subject to the Plan,
an aggregate of 500 restricted shares of common stock of the Company
(“Restricted Shares”), on the terms and conditions herein set forth (the
“Award”).


2.     VESTING OF AWARD


A.     Generally


The Restricted Shares will vest in four equal installments annually on the date
of our annual meeting of shareholders, with the first installment vesting on the
date of the Company’s [ ] Annual Meeting of Shareholders. Except as provided in
Paragraphs B. and C. of this Section 2, the Award will not vest unless the
Director shall be a Director elected at a general meeting of shareholders of the
Company.


B.     Retirement or Disability


If service as a Director is terminated by reason of Retirement or disability
prior to vesting of the entire Award, the Award shall continue to vest on the
dates set forth in Paragraph A of Section 2 above. As used herein, “Retirement”
shall mean the voluntary cessation of service as a director by a director who is
60 years of age or older and who has served on the Board for at least three
years.


C.     Death


If service as a Director is terminated by reason of death, any portion of the
Award remaining unvested will be forfeited. The vested portion of the Award at
the time of death shall pass by will or by the applicable laws of descent or
distribution.


3.     METHOD OF AWARD


A.     On the date of vesting, the Director receiving Company shares of common
stock, par value $1.00 per share (“Shares”) shall pay to the Company the full
amount of any required withholdings applicable to the taxable income of such
Director resulting from the Award in cash unless the Compensation Committee of
the Board of Directors, in its sole discretion, shall permit such taxes to be
paid in Shares. As soon as practicable after receipt of notice that all required
payments by the person receiving the Award have been made, the Company shall
deliver a certificate or certificates representing said vested Shares to the
Director receiving the Award, or cause such Shares to be delivered through
electronic delivery to the Director’s account at American Stock Transfer & Trust
Company, LLC.




1

--------------------------------------------------------------------------------




B.     The Director hereby represents and covenants that (a) any Shares acquired
upon the vesting of the Award will be acquired for investment and not with a
view to the distribution thereof within the meaning of the Securities Act of
1933, as amended (the “Securities Act”), unless such acquisition has been
registered under the Securities Act and any applicable state securities law; (b)
any subsequent sale of any such Shares shall be made either pursuant to an
effective registration statement under the Securities Act and any applicable
state securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Company, the Director shall submit a written statement, in a form satisfactory
to the Company, to the effect that such representation (x) is true and correct
as of the date of acquisition of any Shares hereunder or (y) is true and correct
as of the date of any sale of any such Shares, as applicable. As a further
condition precedent to the delivery to the Director of any Shares subject to the
Award, the Director shall comply with all regulations and requirements of any
regulatory authority having control of or supervision over the issuance of the
Shares and, in connection therewith, shall execute any documents which the
Company shall in its sole discretion deem necessary or advisable.


C.     The Award is subject to the condition that if the listing, registration
or qualification of the Shares subject to the Award upon any securities exchange
or under any law, or the consent or approval of any governmental body, or the
taking of any other action is necessary or desirable as a condition of, or in
connection with, the vesting or delivery of the Shares hereunder, the Shares
subject to the Award shall not vest or be delivered, in whole or in part, unless
such listing, registration, qualification, consent or approval shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent or approval.


4.    TERMINATION OF AWARD


A.    If the Director ceases to serve as a Director of the Company other than by
reason of Retirement or disability prior to vesting of the entire Award, the
Award shall terminate and be cancelled for the Shares that have not already
vested on the last day of the Director’s service on the Company’s Board of
Directors.


B.     In no event shall the granting of the Award or its acceptance by the
Director give or be deemed to give the Director any right to continued service
on the Board of Directors of the Company.


5.    CONTINUED SERVICE


The Director agrees that he/she will remain in the service of the Company on the
Board of Directors at least until the date of the 2017 Annual General Meeting of
Shareholders and that he/she will, during such service, spend the time and
effort necessary to properly discharge his/her responsibilities. In the event of
the termination of the Director’s service on the Board of Directors during said
period, the Award, to the extent not theretofore vested, shall terminate.


6.     ADJUSTMENT UPON CHANGES IN SHARES


If there shall be any change in the Shares subject to the Award granted
hereunder, through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split or other change in the corporate structure,
appropriate adjustments may be made by the Board of Directors of the Company (or
if the Company is not the surviving Company in any such transaction, the Board
of Directors of the surviving Company) in the aggregate number, kind of shares
and price per share subject to the Award.


7.     OWNERSHIP OF RESTRICTED SHARES; DIVIDENDS


A.     Ownership of Shares


Subject to the restrictions set forth in the Plan, the Director shall possess
all incidents of ownership of the Restricted Shares granted hereunder,
including, without limitation, but subject to Paragraph B of this Section 7, the
right to receive dividends with respect to such Restricted Shares (but only to
the extent declared and paid to holders of common stock by the Company in
accordance with Luxembourg law), provided, however, that any such dividends
shall accrue, but only be delivered to the Director with respect to Restricted
Shares that have vested, and such dividends shall be treated, to the extent
required by applicable law, as additional compensation for tax purposes if paid
on Restricted Shares. Notwithstanding the foregoing, the Director shall have no
right to vote the Restricted Shares unless and only to the extent the Restricted
Shares have vested in accordance with this Agreement.
B.     Dividends


Any dividends with respect to Restricted Shares (whether such dividends are paid
in cash, stock or other property) (i) shall be subject to the same restrictions
(including the risk of forfeiture) as the Restricted Shares with respect to
which they are issued;


2

--------------------------------------------------------------------------------




(ii) shall herein be encompassed within the term “Restricted Shares;”
(iii) shall be held by the Company for the Director prior to vesting; and
(iv) shall be paid or otherwise released to the Director, without interest,
following the vesting of Restricted Shares with respect to which they were
issued.


C.     Non-Transferability of the Award


The Award shall not be transferable otherwise than by will or by the applicable
laws of descent and distribution. More particularly (but without limiting the
generality of the foregoing), the Award may not be assigned, transferred (except
as aforesaid), pledged or hypothecated in any way (whether by operation of law
or otherwise) and shall not be subject to execution, attachment or similar
process. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of the Award contrary to the provisions hereof, and the levy of any
execution, attachment or similar process upon the Award, shall be null and void
and without effect.


8.     PAYMENT OF EXPENSES AND COMPLIANCE WITH LAWS


The Company shall reserve and keep available such number of Shares as will be
sufficient to satisfy the requirements of this Agreement, shall pay all original
issue and/or transfer taxes with respect to the issue and/or transfer of Shares
pursuant hereto and all other fees and expenses necessarily incurred by the
Company in connection therewith and will from time to time use its best efforts
to comply with all laws and regulations which, in the opinion of counsel for the
Company, shall be applicable thereto.


9.     AMENDMENT


In the event that the shareholders of the Company shall amend the Plan and such
amendment shall modify or otherwise affect the subject matter of this Agreement,
this Agreement shall, to that extent, be deemed to be amended by such amendment
to the Plan.


10.     CONSTRUCTION


This Agreement shall be governed in all respects by the laws of the Grand Duchy
of Luxembourg.


11.     ENTIRE AGREEMENT


This Agreement constitutes the entire agreement between the Company and the
Director and supersedes all other discussions, correspondence, representations,
understandings and agreements between the parties, with respect to the subject
matter hereof.


12.     HEADINGS


The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed a part hereof.


ATTEST:
 
ALTISOURCE PORTFOLIO SOLUTIONS S.A.
 
 
 
 
 
 
 
By:
 
 
By:
 
 
 
Kevin J. Wilcox
 
 
William B. Shepro
 
 
Chief Administration and Risk Officer
 
 
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DIRECTOR
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
[Name]
 
 
 
 
 
Director
 





3